REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The species are as follows: 
An embodiment for displaying sub-window inside the main window, as shown in Figs. 4 and 5;
An embodiment for converting event information generated by operation on the Web browser of the user terminal into information specified by the game software  as shown in Fig 8. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  An information processing system including a computer that is capable of communicating with a user terminal and that executes software remotely operated from the user terminal, the information processing system comprising: an image processing unit that is configured to acquire an image of a window generated by an execution of the software; and an image distributing unit that is configured to display the image acquired by the image processing unit in a display region of a browser of the user terminal.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of “An information processing system including a computer that is capable of communicating with a user terminal and that executes software remotely operated from the user terminal, the information processing system comprising: an image processing unit that is configured to acquire an image of a window generated by an execution of the software; and an image distributing unit that is configured to display the image acquired by the image processing unit in a display region of a browser of the user terminal”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of NAGAO [US20150309694].  NAGAO discloses an information processing system including a computer that is capable of communicating with a user terminal and that executes software remotely operated from the user terminal, the information processing system comprising: an image processing unit that is configured to acquire an image of a window generated by an execution of the software; and an image distributing unit that is configured to display the image acquired by the image processing unit in a display region of a browser of the user terminal (Fig. 1 and [0013], “the computer being connected to a server via an IP-KVM (K: keyboard, V: video, M: mouse) switch, displaying a first mouse cursor displayed on an operation screen of the server and a second mouse cursor displayed on an operation screen of the computer”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715